Case: 21-50526      Document: 00516252138          Page: 1   Date Filed: 03/24/2022




           United States Court of Appeals
                for the Fifth Circuit                                United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                      March 24, 2022
                                   No. 21-50526
                                                                       Lyle W. Cayce
                                                                            Clerk
   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Michael Earl Henderson,

                                                          Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 7:17-CR-257-1


   Before Wiener, Graves, and Duncan, Circuit Judges.
   Wiener, Circuit Judge:
          Defendant-Appellant Michael Earl Henderson challenges a condition
   of his supervised release. We conclude that the district court did not plainly
   err when it imposed that condition, so we must affirm.
                                   I. Background
          The district court convicted Henderson in 2018 of possession with
   intent to distribute a quantity of cocaine base. His sentence included a three-
   year period of supervised release. In June 2021, after Henderson violated the
   terms of his supervised release, the district court sentenced him to a new
Case: 21-50526         Document: 00516252138              Page: 2       Date Filed: 03/24/2022




                                          No. 21-50526


   term of 21 month’s imprisonment to be followed by a two-year period of
   supervised release. The conditions of this new period of supervised release
   included “all Mandatory and Standard conditions approved for the Western
   District of Texas and all conditions previously imposed and not yet
   completed.” Henderson timely appealed.
           At issue on appeal is one of the conditions of Henderson’s original
   period of supervised release, viz, a risk-notification provision, which
   Henderson concedes is a standard condition “contained in a standing order
   in the Western District of Texas.” It provides that:
           If the probation officer determines that the defendant poses a
           risk to another person (including an organization), the
           probation officer may require the defendant to notify the
           person about the risk and the defendant shall comply with that
           instruction. The probation officer may contact the person and
           confirm that the defendant has notified the person about the
           risk.
           Henderson did not object to this condition when it was imposed. He
   claims for the first time on appeal, however, that the district court improperly
   delegated “the imposition of the [risk-notification] condition” to the
   probation officer. He explains that, as worded, the “condition grants the
   probation officer sole authority to decide whether Henderson poses a risk to
   another person and, if so, whether he must notify the person of that risk.”
                                   II. Standard of Review
           “When a defendant objects to a condition of supervised release for the
   first time on appeal, the standard of review depends on whether he had an
   opportunity to object before the district court.” 1 “If he had [the opportunity


           1
             United States v. Grogan, 977 F.3d 348, 352 (5th Cir. 2020) (citing United States v.
   Diggles, 957 F.3d 551, 559–60 (5th Cir. 2020) (en banc)).




                                                2
Case: 21-50526          Document: 00516252138              Page: 3      Date Filed: 03/24/2022




                                           No. 21-50526


   to object to the condition before the district court] but failed to do so, we
   review for plain error.” 2 “If he did not have the opportunity, we review for
   abuse of discretion.” 3
           During oral argument before this panel, Henderson’s appellate
   counsel 4 confirmed that Henderson was aware of the subject condition prior
   to the instant sentencing because, as noted, it was a term of his original
   supervised release. Henderson’s appellate counsel also confirmed that the
   district court had afforded Henderson an opportunity to object to that
   condition. This means that, as Henderson concedes, we review the district
   court’s imposition of the subject condition for plain error. Henderson’s
   concession that plain error review applies is telling, but it is not
   determinative. 5
           “To establish plain error, [Henderson] must show that (1) the district
   court erred; (2) the error was clear and obvious; and (3) the error affected his
   substantial rights.” 6 “Should he make such showings, we would have the




           2
               Id. (citing Diggles, 957 F.3d at 559; Fed. R. Crim. P. 52(b)).
           3
             Id. (citing United States v. Rivas-Estrada, 906 F.3d 346, 348 (5th Cir. 2018);
   Diggles, 957 F.3d at 559).
           4
             An attorney from the office of the Federal Public Defender for the Western
   District of Texas represented Henderson during his revocation proceedings, and another
   attorney from that office represented him on appeal.
           5
            See United States v. Valle-Ramirez, 908 F.3d 981, 985 n.5 (5th Cir. 2018) (“[N]o
   party has the power to control our standard of review. A reviewing court may reject both
   parties’ approach to the standard.” (emphasis in original) (quoting United States v.
   Vontsteen, 950 F.2d 1086, 1091 (5th Cir. 1992) (en banc)).
           6
             United States v. Vargas, 21 F.4th 332, 334 (5th Cir. 2021) (citing Puckett v. United
   States, 556 U.S. 129, 135 (2009)).




                                                 3
Case: 21-50526            Document: 00516252138              Page: 4   Date Filed: 03/24/2022




                                              No. 21-50526


   discretion to correct the error if a failure to do so would seriously affect the
   fairness, integrity, or public reputation of the proceeding.” 7
                                             III. Analysis
           As noted, Henderson claims that, in his case, the risk-notification
   condition impermissibly delegates Article III power to the probation officer.
   “While probation officers have broad power ‘to manage aspects of sentences
   and to supervise probationers and persons on supervised release with respect
   to all conditions imposed by the court,’ those powers are limited by Article
   III of the United States Constitution.” 8 “The imposition of a sentence,
   including the terms and conditions of supervised release, is a core judicial
   function that cannot be delegated.” 9 A district court is, of course, free to
   “delegate to a probation officer” decisions regarding the details of a
   condition. 10 But the sentencing court may not delegate to the probation
   officer the authority to determine whether such condition applies. 11
           As Henderson acknowledges, we have already held—albeit in the
   unpublished opinion of United States v. Johnson 12—that a district court does
   not commit plain error when it imposes this particular condition. And
   Henderson offers no reason for us to think that his case can be distinguished
   from Johnson. “[B]ecause we have not yet addressed [the merits of] . . .



           7
               Id. (citing Puckett, 556 U.S. at 135).
           8
              United States v. Franklin, 838 F.3d 564, 567–68 (5th Cir. 2016) (quoting United
   States v. Johnson, 48 F.3d 806, 808 (4th Cir. 1995)).
           9
            Id. at 568 (quoting United States v. Lomas, 643 F. App’x 319, 324 (5th Cir. 2016)
   (unpublished) (internal quotation marks omitted)).
           10
                Id. (quoting Lomas, 643 F. App’x at 324).
           11
                See id.
           12
                777 F. App’x 754, 754 (5th Cir. 2019) (unpublished).




                                                        4
Case: 21-50526         Document: 00516252138              Page: 5       Date Filed: 03/24/2022




                                          No. 21-50526


   whether the instant notification condition constitutes an improper delegation
   of judicial authority,” the district court’s error, if any, was neither clear nor
   obvious. 13 There thus can be no plain error here.
           Affirmed.




           13
              Id.; see United States v. Cabello, 916 F.3d 543, 544 (5th Cir. 2019) (per curiam)
   (“We ordinarily do not find plain error when we have not previously addressed an issue.”
   (cleaned up) (quoting United States v. Evans, 587 F.3d 667, 671 (5th Cir. 2009))). Other
   circuits that have reached the issue appear to be split on whether such a delegation is
   impermissible. See, e.g., United States v. Cabral, 926 F.3d 687, 691, 697–99 (10th Cir. 2019)
   (finding that a similar condition constituted an impermissible delegation); United States v.
   Robertson, 948 F.3d 912, 919 (8th Cir. 2020) (finding that a similar condition did not
   constitute an impermissible delegation, though basing its conclusion on the fact that
   “nothing in the record . . . show[ed that] the district court disclaimed ultimate authority
   over [the defendant’s] supervision”).




                                                5